Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         30-JUN-2020
                                                         09:07 AM




                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LANRIC HYLAND, Petitioner,

                                 vs.

             RONALD S. GONZALES ET AL., Respondents.


                         ORIGINAL PROCEEDING

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner’s “Motion to Compel”,
which was filed as a petition for writ of mandamus, the
respective supporting documents, and the record,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is dismissed.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of mandamus
without payment of the filing fee.
          DATED: Honolulu, Hawai#i, June 30, 2020.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson